Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-9-2005

Warnock v. Natl Football League
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1530




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Warnock v. Natl Football League" (2005). 2005 Decisions. Paper 245.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/245


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                           _______________

                              No. 05-1530
                           ________________


                          ROBERT C. WARNOCK,

                                    Appellant

                                    v.

    NATIONAL FOOTBALL LEAGUE; ARIZONA CARDINALS, INC. d/b/a ARIZONA
CARDINALS; ATLANTA FALCONS FOOTBALL CLUB LLC d/b/a ATLANTA FALCONS;
BALTIMORE RAVENS LIMITED PARTNERSHIP d/b/a BALTIMORE RAVENS; BUFFALO
      BILLS, INC d/b/a BUFFALO BILLS; CHICAGO BEARS FOOTBALL CLUB INC.
       d/b/a CHICAGO BEARS; PITTSBURGH STEELERS INC. d/b/a PITTSBURGH
  STEELERS LLC; CLEVELAND BROWNS LLC d/b/a CLEVELAND BROWNS; DALLAS
   COWBOYS FOOTBALL CLUB LTD d/b/a DALLAS COWBOYS; DENVER BRONCOS
   FOOTBALL CLUB d/b/a DENVER BRONCOS; DETROIT LIONS INC. d/b/a DETROIT
   LIONS; GREEN BAY PACKERS INC. d/b/a GREEN BAY PACKERS; HOUSTON NFL
   HOLDINGS LP d/b/a HOUSTON TEXANS; INDIANAPOLIS COLTS; JACKSONVILLE
        JAGUARS LTD. d/b/a JACKSONVILLE JAGUARS; KANSAS CITY CHIEFS
 FOOTBALL CLUB INC. d/b/a KANSAS CITY CHIEFS; MIAMI DOLPHINS; MINNESOTA
    VIKINGS FOOTBALL CLUB LLC d/b/a MINNESOTA VIKINGS; NEW ENGLAND
                                    PATRIOTS;
  NEW ORLEANS SAINTS LP d/b/a NEW ORLEANS SAINTS; NEW YORK FOOTBALL
   GIANTS d/b/a NEW YORK GIANTS; NEW YORK JETS FOOTBALL CLUB INC. d/b/a
   NEW YORK JETS; OAKLAND RAIDERS LP d/b/a OAKLAND RAIDERS; PANTHERS
FOOTBALL LLC d/b/a CAROLINA PANTHERS; PHILADELPHIA EAGLES; PITTSBURGH
   STEELERS SPORTS, INC. d/b/a PITTSBURGH STEELERS; SAN DIEGO CHARGERS
   FOOTBALL CO. d/b/a SAN DIEGO CHARGERS; SAN FRANCISCO 49ERS LTD. d/b/a
 SAN FRANCISCO 49ERS; SEATTLE SEAHAWKS INC. d/b/a SEATTLE SEAHAWKS; ST
   LOUIS RAMS FOOTBALL CO. d/b/a ST LOUIS RAMS; TAMPA BAY BUCCANEERS;
 TENNESSEE TITANS LLP d/b/a TENNESSEE TITANS; WASHINGTON FOOTBALL INC.
                           d/b/a WASHINGTON REDSKINS
                       ____________________________________

                     On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                                 (D.C. No. 04-cv-00330)
                         District Judge: Honorable Joy F. Conti
                     _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                 October 21, 2005
               Before: SMITH, BECKER and NYGAARD, Circuit Judges


                                (Filed: November 9, 2005)


                               _______________________

                                      OPINION
                               _______________________

BECKER, Circuit Judge.

       Robert C. Warnock is a municipal taxpayer, residing in Pittsburgh, Pennsylvania.

He alleges in his complaint that the defendants, the National Football League (“NFL”)

and all of its member football clubs, including the Pittsburgh Steelers, violated the

Sherman Antitrust Act, 15 U.S.C.S. §§ 1-2, and the Clayton Act, 15 U.S.C.S. § 15, by

acting in concert to force host cities and counties to build new football stadiums and then

lease those stadiums to the clubs under favorable lease terms. Defendants filed a motion

to dismiss the complaint for lack of standing. The District Court held that Warnock was

essentially bringing derivative claims on behalf of Allegheny County and the Sports and

                                             2
Exhibition Authority of the City of Pittsburgh and that his allegations, taken as true for

purposes of the motion to dismiss, did not give rise to standing. The Court concluded that

Warnock’s injury was not fairly traceable to the conduct of defendants. His injury was

that his tax dollars were allegedly being improperly spent on a disputed practice and yet

the league and its clubs were not the entity that allegedly improperly distributed the tax

dollars. Moreover, the NFL and its clubs did not have the ability to levy and collect taxes

from the citizens of Allegheny County. The lawsuit thus failed for lack of constitutional

standing. Additionally, the Court held that the suit also failed under the prudential

limitations of the municipal taxpayer doctrine. Warnock’s claim clearly did not meet the

first requirement as no government entity had been sued. As to the second requirement,

Warnock was suing for more than equitable relief.

       We agree and affirm, essentially for the reasons set forth in Judge Conti’s excellent

opinion. We also note, in apparent agreement with Judge Conti, see 356 F. Supp.2d 535,

545 n.7(W.D.Pa. 2005), that even if Allegheny County was a party to the lawsuit, plaintiff

could not meet the more demanding requirements of antitrust standing.

       In assessing this issue, we use the framework established in Associated General

Contractors of California v. California State Council of Carpenters, 459 U.S. 519 (1983),

to consider several factors in an antitrust standing analysis:

       (1) the causal connection between the antitrust violation and the harm to the
       plaintiff and the intent by the defendant to cause that harm, with neither
       factor alone conferring standing;



                                              3
         (2) whether the plaintiff's alleged injury is of the type for which the antitrust
         laws were intended to provide redress;

         (3) the directness of the injury, which addressed the concerns that liberal
         application of standing principles might produce speculative claims;

         (4) the existence of more direct victims of the alleged antitrust violations; and

         (5) the potential for duplicative recovery or complex apportionment of
         damages.

2660 Woodley Rd. Joint Venture v. ITT Sheraton Corp., 369 F.3d 732, 740-41 (3d Cir.

2004).

         As we see it, the pivotal question here is the “directness” of the victim – as

opposed to the injury. We must ask whether there are “more direct victims” of the NFL’s

alleged violations. Id. at 741. It appears to us that Allegheny County and the Sports &

Exhibition Authority have been more directly harmed than taxpayers like Warnock. They

have allegedly been coerced to offer favorable terms to the Steelers, to the taxpayers’

detriment. Therefore, taxpayers would be only indirect victims. Granted, Warnock alleges

that the County and the Authority are engaged in an “unholy alliance” with the NFL.

However, if that is the case, the County and the Authority would be the proper

defendants, not the NFL. Indeed, the District Court properly cited Areeda & Hovenkamp,

Antitrust Law § 335a (2d ed. 2000), for the proposition that allegations of political

influence or conspiracy on the part of the government are not sufficient for standing. 356

F. Supp. at 545 n.7.

         Also, one of the essential tenets of antitrust standing is that a plaintiff must

                                                 4
generally be a “competitor or customer” of the defendant. This requirement can be

fulfilled if the harm to the plaintiff is “inextricably intertwined” with the antitrust

conspiracy. See Gulfstream III Assocs., Inc. v. Gulfstream Aerospace Corp., 995 F.2d

425, 429 (3d Cir. 1993). Here, Warnock is clearly not a competitor. Nor is he a customer

in the traditional sense. He has not alleged that he is either a prospective professional

football team owner, or that he is an actual consumer of the NFL’s products. Unless one

concludes that Warnock’s harm is “inextricably intertwined” with the alleged violation,

which it is not, Warnock is simply a taxpayer with a general grievance.

       The judgment of the District Court will be affirmed.




                                               5